Citation Nr: 9917660	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than June 5, 1996, 
for a grant of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This rating action 
increased the schedular disability evaluation for the 
veteran's service-connected PTSD from 30 percent to 
50 percent, effective June 5, 1996.  The veteran in a July 
1996 notice of disagreement expressly disagreed with both the 
disability evaluation assigned and the effective date of the 
increased award of compensation.  In a subsequent rating 
action, dated April 1997, the disability evaluation for the 
veteran's PTSD was increased from 50 percent to 100 percent, 
effective from June 5, 1996.  This grant left only the issue 
of an earlier effective date for the grant of the 100 percent 
disability evaluation for the veteran's PTSD in appellate 
status.  

This case was previously before the Board and, in February 
1998, was remanded to the RO for a hearing.  The veteran then 
withdrew his request for a hearing.  The case has since been 
returned to the Board and is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The evidence establishes that increased impairment of the 
veteran's service-connected PTSD sufficient to sustain a 
100 percent evaluation was initially demonstrated on a VA 
PTSD examination on June 5, 1996.  



CONCLUSION OF LAW

An effective date earlier than June 5, 1996, for a 
100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. §§ 5107(a), 5110(b)(2) (West 1991); 38 C.F.R. 
§§ 3.157(b)(1), 3.400(o)(2) (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially we note that we have found that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim which is 
plausible.  We are also satisfied that all relevant facts 
have been properly developed and that the clinical data on 
file are sufficient for us to render a fair and equitable 
determination of the matter at hand.  

Applicable regulatory provisions stipulate that an effective 
date for increase in disabilities shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date; otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. § 5110(b)(2).  

In asserting entitlement to an effective date for an award of 
an increased evaluation of 100 percent for his service-
connected PTSD, the veteran contends that the proper 
effective date for such a grant should be January 1993 
inasmuch as clinical evidence at that time demonstrated 
commensurate increased impairment.  The Board would emphasize 
that, while it has considered the veteran's contentions, the 
earliest effective date for an increased evaluation for his 
service-connected PTSD, pursuant to the regulatory 
provisions, can be no earlier than the date of receipt of the 
veteran's application for an increased evaluation unless 
evidence dated within one year prior to receipt of that 
application shows that a higher rating is warranted.  In such 
instances, the date of such evidence and not the date of 
receipt is the appropriate date.  

Here we observe that a March 1993 rating action by the RO 
established service connection for the veteran's PTSD and 
assigned a 30 percent disability evaluation for that disorder 
effective May 6, 1989.  An RO rating decision dated in 
November 1993 revised the effective date of the veteran's 
award of compensation.  This determination awarded the 
veteran a temporary total rating based on hospitalization for 
the condition (see 38 C.F.R. § 4.29) from January 6, 1986, to 
March 1, 1986, and, thereafter, a 30 percent schedular rating 
beginning March 1, 1986.  While the veteran appealed both the 
rating and the effective date and was furnished a statement 
of the case in February 1994, a timely substantive appeal was 
not received and that rating action became final.  See 
38 C.F.R. §§ 3.104(a), 20.301(b) (1998).  

As the RO's March 1993 rating action, which granted service 
connection for PTSD and rated this disorder 30 percent 
disabling, became final, any later increased rating must be 
based on a later claim and if the claim is granted (as 
occurred when the RO assigned a 100 percent rating), the 
effective date for the increase may not be set based on 
evidence considered in the prior final decision.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 
10 Vet. App. 125 (1997).  

After the RO's March 1993 decision, the veteran was scheduled 
for a compensation and pension examination in May 1996 to 
assess the severity of his service-connected psychiatric 
disorder.  The veteran was unable to report for this 
examination.  VA instead examined him on June 5, 1996.  Under 
the circumstances, the report of the June 5, 1996, 
examination constitutes a claim for an increased rating, 
deemed to have been filed on June 5, 1996.  38 C.F.R. 
§ 3.157(b)(1) (1998).  

Under the effective date rules of 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for an 
increased rating may not be earlier than the date of the June 
5, 1996, claim, unless it is factually ascertainable that the 
disability increased from the 30 percent to 100 percent level 
on a date within the year preceding the June 5, 1996, claim, 
in which case such date would be the effective date for the 
increase.  

There is no medical evidence that the veteran's PTSD 
increased to its current 100 percent level within the year 
preceding June 5, 1996.  Here the Board notes that we have 
reviewed the clinical records received by the Social Security 
Administration in November 1996 and relied upon by that 
agency to award the veteran disability benefits.  None of 
these records reflect evaluation and/or treatment provided to 
the veteran subsequent to 1993.  

As the evidence of record does not contain clinical findings 
within one year prior to the date of claim (i.e. findings 
dated no earlier than June 5, 1995) from which it is 
factually ascertainable that an increase in disability had 
occurred, the appropriate date for the increased disability 
evaluation of 100 percent is the date of receipt of claim, 
June 5, 1996.  See Scott v. Brown, 7 Vet. App. 184 (1994).  


ORDER

An effective date prior to June 5, 1996 for a grant of a 
100 percent disability evaluation for PTSD is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

